IN THE COURT OF APPEALS OF IOWA

                                 No. 16-0820
                            Filed March 22, 2017


IN RE THE MARRIAGE OF TAMARA K. ANDERSON-GERELS
AND JAY D. GERELS

Upon the Petition of
TAMARA K. ANDERSON-GERELS,

RODNEY R. EATON, Administrator of the TAMARA K. EATON (f/k/a
TAMARA K. ANDERSON-GERELS) ESTATE,
    Petitioner-Appellee/Cross-Appellant,

And Concerning
JAY D. GERELS,
     Respondent-Appellant/Cross-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Muscatine County, Stuart P.

Werling, Judge.



      Jay Gerels appeals the district court’s modification of the decree

dissolving his marriage with Tamara Anderson-Gerels.         AFFIRMED AS

MODIFIED.



      Brian J. Metcalf of Metcalf, Conlon & Siering, P.L.C., Muscatine, for

appellant.

      John E. Wunder of Wunder Law Office, Muscatine, for appellee.



      Considered by Mullins, P.J., and Bower and McDonald, JJ.
                                            2


MULLINS, Presiding Judge.

       Jay Gerels appeals the district court’s modification of the decree

dissolving his marriage with Tamara Anderson-Gerels,1 in which the district court

ordered each of the parties to pay a postsecondary education subsidy of $250

per month to their child. Tamara cross-appeals,2 challenging the district court’s

denial of her request for attorney fees and for a lien to be established on Jay’s

retirement account in security for his obligation to provide postsecondary

education support. Our review is de novo. See In re Marriage of Mihm, 842

N.W.2d 378, 381 (Iowa 2014).

       Iowa Code section 598.21F(1) (2015) provides a “court may order a

postsecondary education subsidy if good cause is shown.”

       In determining whether good cause exists for ordering a
       postsecondary education subsidy, the court shall consider the age
       of the child, the ability of the child relative to postsecondary
       education, the child’s financial resources, whether the child is self-
       sustaining, and the financial condition of each parent.

Iowa Code § 598.21F(2). Once good cause has been shown, the court must

calculate the appropriate amount of subsidy by: (1) “determin[ing] the cost of

postsecondary education based upon the cost of attending an in-state public

institution for a course of instruction leading to an undergraduate degree and

shall include the reasonable costs for only necessary postsecondary education

expenses” and (2) determining the amount “the child may reasonably be

expected to contribute, considering the child’s financial resources, including but

1
  Unfortunately, during the pendency of this action, Tamara passed away as a result of a
terminal illness she had at the onset of this matter. The administrator of Tamara’s estate
continues this action.
2
  For this opinion, we will continue to address the claims as Tamara’s, not claims of the
estate or its administrator.
                                             3


not limited to the availability of financial aid whether in the form of scholarships,

grants, or student loans, and the ability of the child to earn income while

attending school.” Id. § 598.21F(2)(a), (b). The court then deducts the child’s

expected contribution and apportions the remaining cost to each parent.                   Id.

§ 598.21F(2)(c).

       Jay does not dispute his child is eligible for a postsecondary education

subsidy. See id. § 598.1(8). Instead, Jay argues the district court erred in finding

good cause existed in light of his dire financial situation and the lack of

information on what scholarships and loans his child would receive.

       In In re Marriage of Longman, 619 N.W.2d 369, 370-71 (Iowa 2000), the

Iowa Supreme Court determined a postsecondary education subsidy was not

warranted because of the parent’s available income. The parent in Longman had

a monthly income after taxes of $1400. 619 N.W.2d at 370. She also received

$374 in child support. Id. After noting the parent’s monthly expenses totaled

$1416—even without accounting for expenses such as “clothing, home

maintenance, auto maintenance and repair, or medical bill copayments”—the

court determined her cash flow “[wa]s not sufficient to warrant the imposition on

her of any portion of the college expenses.” Id. at 371.

       Similarly, here, Jay earns $1712.51 per month in disability benefits3 and

brings home $1441.16 after taxes.             He reports monthly expenses totaling

$2875.00. However, Jay also reports assets totaling $179,794.86 (his home, car,


3
  The district court noted Jay’s disability will likely prevent him from ever being gainfully
employed again. At trial, Jay testified he was “humiliated” he was unable to provide
financially for his child and wished he were able to work; the district court found this
testimony credible.
                                           4


and retirement account), obligations totaling $85,150.18 (his mortgage, car loan,

and a loan taken against the retirement account), and a net worth of $94,644.68.

We have repeatedly held “a postsecondary education subsidy must not cause

undue financial hardship on a parent.” In re Marriage of Vaughan, 812 N.W.2d

688, 695 (Iowa 2012); see also Longman, 619 N.W.2d at 371 (“We do not

believe that a parent is required to make the same amount of parental sacrifice

toward assisting in the college education of a child that is required to provide

subsistence support for minor children.”). However, in the circumstances of this

case, we believe a modest subsidy is warranted. See In re Marriage of Neff, 675

N.W.2d 573, 580 (Iowa 2004).

       In Neff, the Iowa Supreme Court required a parent—who made $23,171

annually, paid approximately $300 per month in child support, and had only a

1989 Chevrolet, $130 in a bank account, and $50 in furniture as assets—to pay

$300 per year as a postsecondary education subsidy to two of his children. As in

Neff, Jay’s means are meager, but he is able to make a modest contribution to

his child’s education.    See In re Marriage of Edens, No. 04-2076, 2005 WL

1750473, at *1 (Iowa Ct. App. July 27, 2005).

       We turn next to the amount the district court ordered Jay to pay. As Jay

noted at the time of trial, the parties did not yet know what financial aid, if any,

the child would be receiving.4 However, given Jay’s financial situation, his child

will be required to pay substantially all of the cost of her education. See Neff,

675 N.W.2d at 579. We conclude Jay is able to and should subsidize his child’s


4
  Jay may seek a modification of this award in the event additional information regarding
the child’s financial aid changes the circumstances.
                                        5


education with $1000 per year. His obligation is payable in the amount of $500

at the beginning of each fall and spring semester.

      For the reasons stated by the district court, we affirm its denial of

Tamara’s request for a lien on Jay’s retirement account. Further, “[a]n award of

attorney fees lies within the discretion of the trial court.”   In re Marriage of

Applegate, 567 N.W.2d 671, 673 (Iowa Ct. App. 1997). On the facts before us,

we cannot find the district court abused its discretion in denying an award of

attorney fees.   Similarly, having considered the relevant factors, we deny

Tamara’s request for appellate attorney fees. See In re Marriage of Okland, 699

N.W.2d 260, 270 (Iowa 2005).

      AFFIRMED AS MODIFIED.